Dissenting Opinion by
Judge Blatt:
I must respectfully dissent. I believe that Act 111 permits partisan arbitrators and that, in this case, the Borough’s arbitrator effectively waived the applicable time limit.
I recognize, of course, that the ideal forum for resolution of conflicts should be one in which the decisionmakers are judicious and unbiased. At least three members of the majority have here decided, however, to disregard the plain language of Act 111 which specifies that certain members of an arbitration panel are representatives of the parties by whom they are appointed. Inherent within the concept of representation is the ability to advocate the desires and interests of the parties represented, and the use of the word “representing” in Act 111 leads me to conclude that the General Assembly did not intend that all members of the panel be unbiased. I believe that if the legislature had intended the entire arbitration panel to be impartial, it could have described the arbitrators as “disinterested” and that the provision of only one neutral arbitrator represented a balancing by the legislature of the noble objective of impartiality against the equally laudable desire for expeditious *450and inexpensive settlement of labor disputes involving vital services.
Moreover, I cannot agree with tbe majority’s holding that tbe Borough’s arbitrator did not have tbe authority to waive tbe 30-day requirement. I would find that be was tbe statutorily designated representative for tbe Borough and that, as such, be had tbe authority to waive tbe time limit here concerned when be believed that such waiver would help bring about a suitable settlement. Tbe majority’s bolding that tbe parties to this arbitration were not bound by tbe express waivers of their respective arbitrators will, it seems to me, seriously impede future attempts to bring about tbe negotiation of mutually acceptable resolutions on disputed issues under arbitration.
Judge Rogers and Judge Craig join in this dissent.